UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-1776


CECILIA M. HYLTON,

                   Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                   Respondent - Appellee.



                                     No. 17-1777


CECILIA M. HYLTON,

                   Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                   Respondent - Appellee.



Appeals from the United States Tax Court. (Tax Ct. Nos. 8887-13, 4955-14)


Submitted: March 29, 2018                                      Decided: May 7, 2018


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Richard W. Craigo, LAW OFFICES OF RICHARD W. CRAIGO, Los Angeles,
California; Glen E. Frost, FROST & ASSOCIATES, Annapolis, Maryland; B. Paul
Husband, B. PAUL HUSBAND, PC, Burbank, California, for Appellant. David A.
Hubbert, Acting Assistant Attorney General, Bruce R. Ellisen, Randolph L. Hutter, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, Cecilia M. Hylton appeals the tax court’s order

sustaining the Commissioner’s assessment of deficiencies and penalties, 26 U.S.C.

§ 6662(a) (2012), with respect to her federal income tax liability for the years 2004

through 2011. We have reviewed the record included on appeal, as well as the parties’

briefs, and we find no reversible error. Accordingly, we affirm for the reasons stated by

the tax court. Hylton v. Comm’r, Tax Ct. Nos. 8887-13, 4955-14 (U.S. Tax Ct., Sept. 11,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            AFFIRMED




                                           3